                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         RALPH J. LAKE AND
         KAREN M. LAKE                                CASE NO. 19-45667-PJS
                                                      CHAPTER 13
                                                      HONORABLE PHILLIP J. SHEFFERLY
            DEBTORS.
_________________________________/
 CORRECTED PROOF OF SERVICE OF EX-PARTE MOTION OF CRESCENT BANK
 & TRUST TO RESTRICT PUBLIC ACCESS TO PROOF OF CLAIM (CLAIM NO. 1-1)

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 2nd day of
September, 2020, a copy of the Ex Parte Motion of Crescent Bank & Trust to Restrict Public
Access to Proof of Claim (Claim No. 1-1), the proposed Order, and the Filed Redacted Proof of
Claim, and this Proof of Service was served upon:

         David W. Ruskin                              Ralph J. Lake and Karen M. Lake
         Trustee                                      30400 Normal Street
         26555 Evergreen Rd., Suite 1100              Roseville, MI 48066
         Southfield, MI 48076

         Robert W. Bishop                             U.S. Trustee’s Office
         Attorney for Debtor                          211 W. Fort St., Suite 700
         24405 Gratiot                                Detroit, MI 48226
         Eastpointe, MI 48021

electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com
DATED: September 2, 2020




  19-45667-pjs      Doc 48      Filed 09/02/20     Entered 09/02/20 14:53:12        Page 1 of 1
